UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-6893


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DARRELL F. GIST, a/k/a Vincent Gary Idlett, Jr.,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:02-cr-00207-TLW-1)


Submitted: March 17, 2022                                         Decided: March 23, 2022


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Michael James Bogle, WOMBLE BOND DICKINSON (US) LLP,
Greenville, South Carolina; Charles W. Cohen, HUGHES HUBBARD & REED LLP, New
York, New York, for Appellant. M. Rhett DeHart, Acting United States Attorney,
Charleston, South Carolina, Derek A. Shoemake, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darrell F. Gist appeals from the district court’s order denying his motion for

compassionate release. Gist sought release based the following assertions: (1) the First

Step Act eliminated the “stacking” of sentences pursuant to 18 U.S.C. § 924(c); (2) Gist is

an “incomplete quadriplegic” who suffers from cervical myelopathy; and (3) COVID-19

presents a severe threat to Gist’s life while he is incarcerated. We affirm.

       Courts may reduce a term of imprisonment if “extraordinary and compelling reasons

warrant such a reduction” upon a motion by the BOP’s Director or by the defendant. 18

U.S.C. § 3582(c)(1)(A)(i). We review a district court’s ruling on a § 3582(c)(1)(A) motion

for compassionate release for abuse of discretion. United States v. Kibble, 992 F.3d 326,

329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). “A district court abuses its discretion

when it acts arbitrarily or irrationally, fails to consider judicially recognized factors

constraining its exercise of discretion, relies on erroneous factual or legal premises, or

commits an error of law.” United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018)

(internal quotation marks omitted).

       A district court’s decision whether to reduce a defendant’s sentence under

§ 3582(c)(1)(A) generally entails three considerations. See United States v. High, 997 F.3d

181, 185 (4th Cir. 2021).      First, the court determines whether “extraordinary and

compelling reasons” support a sentence reduction. Id. (internal quotation marks omitted).

Second, the court considers whether granting such a reduction would be “consistent with

applicable policy statements issued by the Sentencing Commission.”             Id. at 185-86

(internal quotation marks omitted). Third, even if a court finds that extraordinary and

                                             2
compelling reasons warrant granting release, it retains the discretion to deny a defendant’s

motion after balancing the § 3553(a) factors. See id. at 186.

       We find that the district court did not abuse its discretion in determining that the

§ 3553(a) factors weighed against Gist’s release. The district judge who considered Gist’s

compassionate release motion was the same judge who originally sentenced him in 2003,

a factor that is significant to the determination of whether the district court properly

considered the motion. See id. at 189. The court also explicitly considered Gist’s

rehabilitative efforts and health issues but concluded that these factors did not “outweigh

the repetitive violence and contempt for the law that he exhibited before his incarceration.”

       Gist’s main argument on appeal is that the district court improperly analyzed the

“penal interest factors” by failing to consider them in light of Gist’s condition today. That

is, Gist asserts that his medical conditions enhanced the punitive effect of his sentence and

that his rehabilitation lessened the need for his sentence. With regard to this argument,

Gist also points out that he has already served a significant time in prison.

       Initially, “district courts have extremely broad discretion when determining the

weight to be given each of the § 3553(a) factors.” United States v. Jeffery, 631 F.3d 669,

679 (4th Cir. 2011). Here, the district court was well within its discretion to determine that

Gist’s repeated, violent criminal conduct was entitled to great weight. Moreover, the

district court considered Gist’s medical condition, rehabilitation, and time served, but

simply weighed those factors differently than Gist would have liked. While the court

recognized that Gist had a serious medical condition, the court noted that the extent was

“subject to some dispute,” stating that recent medical records showed good muscle strength

                                              3
and no “acute distress.” Further, the court explicitly considered the “current circumstances

of [Gist]’s incarceration,” including his rehabilitative efforts.

       While Gist asserts that the district court improperly gave dispositive weight to the

factors focused on the seriousness of his crime and his history and characteristics, Gist is

essentially arguing that, instead, dispositive weight should have been given to his medical

condition, rehabilitation, and time served. Notably, he does not assert that the district court

procedurally erred in failing to consider his arguments or give a proper explanation;

instead, he contends that, had his sentencing factors been properly evaluated, “there is only

one conclusion: there is no penal interest to be served by keeping Mr. Gist in prison longer

than the more than 18 years he has already served.” (Appellant’s Br. at 28). However,

Gist is improperly seeking to limit the district court’s discretion, and he provides no support

for the conclusion that an inmate’s current conditions can ever mandate compassionate

release, especially in the case of, as here, a history of repetitive violent conduct. See United

States v. Hald, 8 F.4th 932, 949 (10th Cir. 2021) (“Because the weighing of the § 3553(a)

factors is committed to the discretion of the district court, we cannot reverse ‘unless we

have a definite and firm conviction that the lower court made a clear error of judgment or

exceeded the bounds of permissible choice in the circumstances.’”), petition for cert. filed,

(U.S. Dec. 15, 2021); United States v. Jones, 980 F.3d 1098, 1114 (6th Cir. 2020) (“The

district court is best situated to balance the § 3553(a) factors.”). The district court’s

determination that great weight should be placed on Gist’s repeated, violent, egregious

criminal conduct was not an abuse of discretion.



                                               4
       Next, Gist asserts that the district court erred by finding that his “physical condition

may diminish his ability to commit further violent crimes.” According to Gist, his

disabilities entirely preclude the possibility that he could commit further violent crimes.

However, we find that Gist places too much emphasis on the word “may.” The district

court explicitly recognized that the need to protect the public from further crimes by Gist

was lessened by Gist’s diminished ability to commit violent crimes; nonetheless, the court

found this consideration outweighed by Gist’s egregious criminal actions and the need to

promote respect for the law, provide just punishment, and afford adequate deterrence.

       Next, Gist asserts that the district court erred in determining that the need for

medical care weighed in favor of keeping Gist incarcerated. The district court ruled that,

because Gist receives treatment in prison and because it was neither “clear nor certain” that

Gist would receive the same type of care outside of prison, § 3553(a)(2)(D) weighed

against release. See United States v. Black, 999 F.3d 1071, 1076 (7th Cir. 2021) (noting

that the need for medical treatment is “relevant in deciding how pressing the medical

reasons for release might be”). Gist contends that (1) he has not been adequately treated

in prison and (2) he provided sufficient information regarding his proposed treatment

outside of prison.

       Although Gist challenges the extent and suitability of his medical treatment, the

medical records submitted to the district court show that Gist was treated and monitored.

The court additionally cited to medical records showing that Gist had been recently

examined by a neurosurgeon who recommended surgery and aggressive physical therapy.

Further, after the court’s decision, Gist was moved to a medical facility. Accordingly, it

                                              5
was not an abuse of discretion to determine that, given the medical care Gist was receiving

in prison, Gist’s assertions that he needed to be released to receive proper medical treatment

and that he had a release plan that covered his medical care did not weigh in favor of

release. See United States v. Watson, 482 F.3d 269, 275 (3d Cir. 2007) (holding that,

although a term of imprisonment cannot be lengthened for the purposes of providing

rehabilitation, a court may take such programs into account when explaining its sentence).

       Finally, Gist argues that the district court erred by finding that the changes in

relevant sentencing law since Gist’s conviction did not weigh in favor in release. Gist

asserts that he faced a lower statutory mandatory minimum and would have been sentenced

to a lower sentence after the First Step Act changed the relevant law for stacking § 924(c)

sentences. The district court recognized this fact but disagreed that Gist had made a

substantial showing that, if sentenced today, he would receive a lower sentence. The court

noted that the First Step Act was not retroactive, that the Government would have likely

offered a different plea deal if the First Step Act were applicable, and that, given the nature

of Gist’s crimes, he would likely be sentenced to greater than the statutory minimum. The

district court’s explanation was reasonable and its determination that changes in the

relevant sentencing law did not weigh in favor of release was not an abuse of discretion.

       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED



                                              6